Citation Nr: 1454166	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-24 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether the Veteran's period of military service from June 5, 2002 to December 3, 2007 is honorable for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran was enlisted in the United States Marine Corps from July 1995 to December 2007.  In July 2004 he was convicted by court-martial and has since been incarcerated.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision of the VA Regional Office (RO) in Wichita, Kansas, which determined that the character of the Veteran's service from June 5, 2002 to December 3, 2007 was a bar to VA benefits for that time period.  In the same decision, the RO found that the Veteran's service from July 17, 1995 to June 4, 2002 was honorable, and thus the Veteran was entitled to compensation for any disabilities arising from that period of service.  This decision was affirmed in an August 2012 Statement of the Case.

The Board has not only reviewed the appellant's physical claims file but also the appellant's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran initially enlisted in the United States Marine Corps on July 17, 1995 for a period of four years.

2.  The Veteran reenlisted on May 5, 1999 for a period of three years.  This enlistment was later extended for a period of one month, on April 5, 2002.  This period of enlistment ended on June 4, 2002.

3.  The Veteran again reenlisted on May 1, 2002 for a period of two years.  Due to the extension of the previous enlistment period for one month, this reenlistment became effective on June 5, 2002.

4.  The record demonstrates that the Veteran was convicted by court-martial in July 2004 of offenses that occurred between July 2003 and August 2003, during his last period of enlistment; the result of his conviction by court-martial was imprisonment and dishonorable discharge.

5.  There is no indication that the Veteran was insane at any time during his military service.

CONCLUSION OF LAW

The character of the Veteran's discharge is a bar to the payment of VA compensation benefits for his period of service from June 5, 2002 to December 3, 2007.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist 

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA. 

In a July 2011 letter issued prior to the initial decision on the claim, the RO advised the Veteran that, given the character of his discharge, a determination regarding his veteran status was necessary prior to adjudicating the merits of his claim for VA compensation.  The Veteran was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim.  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Veteran's service personnel and treatment records are on file and the RO has confirmed the nature of the Veteran's multiple enlistments and conditional discharges.  There is no indication of outstanding relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2)-(3). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.
 
II. Character of Discharge 

A person seeking VA benefits must first establish that the former service member upon whose service such benefits are predicated has attained the status of veteran. Aguilar v. Derwinski, 2 Vet. App. 21 (1991); see also Holmes v. Brown, 10 Vet. App. 38, 40 (1997). 

A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) ; 38 C.F.R. § 3.1(d).

A former service member is barred from VA compensation benefits based upon a period of service when the character of discharge was other than honorable.  38 C.F.R. § 3.12(a).  Benefits are not payable for a period of service when a former service member was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2).  38 C.F.R. § 3.12(c) enumerates other circumstances of discharge or release barring the former service member from VA compensation benefits, none of which are applicable in the matter at hand.  VA regulation does provide an exception to these prescribed bars to compensation when it is found that the former service member was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b). 

VA regulations provide that an insane person is one who, though not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

A discharge to reenlist is a conditional discharge if it was issued during peacetime service, prior to the date the person was eligible for an unconditional discharge.  38 C.F.R. § 3.13(a)(3).  Under these circumstances, the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(b). 

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) The person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) The person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c); see also VAOGCPREC 8-2000 (July 25, 2000).

In this case, according to Veteran's enlistment contracts, he began a four year commitment to the United States Marine Corps on July 17, 1995.  On May 5, 1999, prior to the completion of his initial four year obligation, the Veteran was honorably discharged for purposes of immediate reenlistment and he continued his service under a new three year commitment.  On April 5, 2002, this enlistment was extended for a period of one month.  The Veteran again reenlisted on May 1, 2002 for a period of two years.  Due to the extension of the previous enlistment period for one month, his scheduled discharge date for his second period of service was June 4, 2002.  As a result, his third period of service became effective on June 5, 2002.

The record demonstrates that the Veteran was convicted by court-martial in July 2004 of offenses that occurred between July 2003 and August 2003, to include knowingly possessing child pornography on a government computer, knowingly possessing obscene depictions on a government computer, and three counts of taking indecent liberties upon a female under the age of 16.  However, as a result of his conviction, the Veteran was dishonorably discharged and subsequently imprisoned.  

The Veteran filed a June 2011 compensation claim for a bilateral hearing loss disability, tinnitus, and a back condition.  In response, VA issued an October 2011 Administrative Decision finding that the Veteran's period of service from June 5, 2002 to December 3, 2007 is determined to be one continuous period of service, with the final character of discharge applicable for the entire period.  As the Veteran's character of discharge for this period was dishonorable, VA found this to be a bar of VA benefits for this period of service under the provisions of 38 C.F.R. § 3.13(c)(2).

In his subsequent appeal of the October 2011 Administrative Decision, the Veteran contends that at least a portion of his service from June 5, 2002 to December 3, 2007 should be considered as honorable service.  Specifically, the Veteran cites his DD Form 214 which lists "Continuous Honorable Active Service From 19950717 - 20050101."  As such, the Veteran contends that for the time period from June 5, 2002 to January 1, 2005, his service should be considered as under honorable circumstances.

The Board acknowledges the notation on the DD Form 214 and understands the Veteran's argument.  However, the Board finds that the Veterans period of service from June 5, 2002 to December 3, 2007 constitutes a continuous period of service under the provisions of 38 C.F.R. § 3.13(a) and (b), and as a result, the Veteran's dishonorable discharge for this period is a bar to BA benefits for the entire period as a result of conviction by court-martial.  38 C.F.R. § 3.12(c)(2).

Pursuant to the applicable VA law and regulations, a discharge or release to reenlist issued during peacetime is considered a conditional discharge.  38 C.F.R. § 3.13(a) . In these circumstances, the entire period of service typically constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.313(b). 

A person may, however, be considered to have been unconditionally discharged or released from active military, naval, or air service during one of the above timeframes if the following conditions are met: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment. 38 C.F.R. § 3.313(c).  If all three requirements are met, the entire period of service does not constitute one period of service and, instead, the initial obligated period of service and the reenlistment period beyond the initial obligated period may be considered distinct periods of service when the last period of service is terminated under dishonorable conditions. 38 C.F.R. § 3.13(b); VAOGCPREC 8-2000 (July 25, 2000).

In this case, the time frame of "honorable service" listed on the DD 214 is not binding because the discharge was conditional for reenlistment prior to the completion of his original service obligation on June 4, 2002.  See 38 U.S.C.A. § 101(18) ; 38 C.F.R. § 3.13(a).  As such, the date after the Veteran's scheduled discharge date from his second period of enlistment of June 4, 2002 is the date that his third period of service began, June 5, 2002.  As the Veteran's court-martial conviction, and the incidents which led to his conviction, occurred during his period of service from June 5, 2002 to December 3, 2007, the provisions of 38 C.F.R. § 3.12(c)(2) apply to this period.

In light of the foregoing, the Board finds that the Veteran's service from June 5, 2002 to December 3, 2007 must be considered a single period of service with the character of discharge as dishonorable as the result of conviction by court-martial.  38 C.F.R. § 3.12.  As previously noted, a person discharged by reason of sentence of a general court-martial is statutorily barred from VA benefits for that period of service.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(2) .

Accordingly, the Board concludes the period of service from June 5, 2002 to December 3, 2007 ended with a dishonorable discharge due to sentence by court-martial, and consequently is for all intents and purposes dishonorable service for VA compensation purposes and, thus, a bar to the Veteran receiving VA benefits based on that period of service.

The only defense to the statutory bar to benefits is if that the person was insane at the time of committing the underlying offense resulting in such discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Based on all the procurable evidence, the Board finds that the appellant was not insane at the time of the incidents leading to his court-martial.  

The evidence does not show that the Veteran contended that he was insane at the time of committing the offenses resulting in his sentence by court-martial and resulting discharge during this period of service.  See 38 C.F.R. § 3.12(b).  He did not offer such a defense in service and there is no indication in the service medical records or otherwise of the existence of any insanity at the time of the commission of the offense leading to his discharge.  The Veteran's service treatment records are negative for findings of a psychiatric disability.  In fact, the Veteran's only alleged basis for appealing the RO's decision is his disagreement as to the appropriate dates of the service that has been deemed unqualifying for VA service; he has not argued that no portion of his service should be considered unqualifying.

The claims file does not contain any medical opinions to support a finding of insanity during that time, and there is no evidence that the Veteran has ever been determined to be incompetent or incapable of understanding the consequences of his actions in service. 

Under the circumstances set forth above, the Board concludes that the character of the Veteran's service from June 5, 2002 to December 3, 2007 is a bar to the payment of VA compensation benefits.  38 U.S.C.A. §§ 101(2) , 5303(b); 38 C.F.R. §§ 3.1 , 3.12, 3.13.


ORDER

The character of the Veteran's military service from June 5, 2002 to December 3, 2007 is a bar to the receipt of VA benefits and the appeal is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


